Name: 2003/635/EC: Commission Decision of 20 August 2003 authorising Member States pursuant to Directive 94/55/EC to adopt certain derogations with regard to transport of dangerous goods by road (Text with EEA relevance) (notified under document number C(2003) 3027)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  land transport;  European Union law;  organisation of transport
 Date Published: 2003-09-04

 Avis juridique important|32003D06352003/635/EC: Commission Decision of 20 August 2003 authorising Member States pursuant to Directive 94/55/EC to adopt certain derogations with regard to transport of dangerous goods by road (Text with EEA relevance) (notified under document number C(2003) 3027) Official Journal L 221 , 04/09/2003 P. 0017 - 0041Commission Decisionof 20 August 2003authorising Member States pursuant to Directive 94/55/EC to adopt certain derogations with regard to transport of dangerous goods by road(notified under document number C(2003) 3027)(Text with EEA relevance)(2003/635/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 94/55/EC of 21 November 1994 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road(1), as amended by Directive 2000/61/EC of the European Parliament and of the Council(2), and in particular Article 6(9) thereof,Having regard to the notification received from the Member States concerned,Whereas:(1) Pursuant to Directive 94/55/EC, Member States may adopt provisions which are less stringent than those provided for in the Annexes to that Directive with regard to the transport, within their territory, only of small quantities of certain dangerous goods, with the exception of substances having a medium or high level of radioactivity.(2) Pursuant to Directive 94/55/EC, Member States may adopt provisions different from those set out in the Annexes to that Directive with regard to local transport limited to their territory.(3) A number of Member States have notified to the Commission their wish to adopt such provisions. Those provisions have been examined by the Commission which has concluded that the relevant conditions are met. It is therefore appropriate to authorise the adoption of those provisions.(4) The measures provided for in this Decision are in accordance with the opinion of the Committee on transport of dangerous goods, set up by Article 9 of Directive 94/55/EC,HAS ADOPTED THIS DECISION:Article 1Member States listed in Annex I are authorised to adopt, with regard to the transport by road within their territory only of small quantities of certain dangerous goods, the provisions set out in that Annex.Those provisions shall be applied without discriminationArticle 2Member States listed in Annex II are authorised to adopt, with regard to local transport limited to their territory, the provisions set out in that Annex.Those provisions shall be applied without discrimination.Article 3This Decision is addressed to the Member States.Done at Brussels, 20 August 2003.For the CommissionLoyola De PalacioVice-President(1) OJ L 319, 12.12.1994, p. 7.(2) OJ L 279, 1.11.2000, p. 40.ANNEX IDEROGATIONS FOR MEMBER STATES ON SMALL QUANTITIES OF CERTAIN DANGEROUS GOODSBELGIUMRO-SQ 1.1Subject: Class 1 - Small quantities.Reference to the Annex to the Directive: 1.1.3.6.Content of the Annex to the Directive: Marginal 1.1.3.6 limits to 20 kg the quantity of mining explosives which can be transported in an ordinary vehicle.Reference to the national legislation: Royal Decree of 23 September 1958 on explosives, as amended by Royal Decree of 14 May 2000.Content of the national legislation: Article 111. Operators of depots remote from supply points may be authorised to transport 25 kg of dynamite or powerful explosives and 300 detonators at the most in ordinary motor vehicles, subject to conditions to be set by the explosives service.RO-SQ 1.2Subject: Transport of uncleaned empty containers having contained products of different classes.Reference to the Annex to the Directive: 5.4.1.1.6.Reference to the national legislation: Derogation 6-97.Content of the national legislation: Indication on the transport document "uncleaned empty packages having contained products of different classes".Comments: Derogation registered by the European Commission as No 21 (under Article 6(10)).DENMARKRO-SQ 2.1Subject: Road transport of packagings containing wastes or residues of dangerous substances collected from households and laboratories for the purpose of disposal.Reference to the Annex to the Directive: 2.1.2 and 4.1.10.Content of the Annex to the Directive: Principles for classification. Mixed packing provisions.Reference to the national legislation: BekendtgÃ ¸relse nr. 729 af 15. august 2001 om vejtransport af farligt gods § 4, stk. 3.Content of the national legislation: Inner packagings containing waste or residues of chemicals collected from households or laboratories may be packed together in certain UN-approved outer packagings. The contents of each inner packaging must not exceed 5 kg or 5 litres. The contents packed in one outer packaging may be assigned to one UN number collectively.Comments: It is not possible to carry out an accurate classification when wastes or residual amounts of chemicals are collected from households or laboratories. The packagings have been sold in retail sale and are as such inner packagings. In order to be able to send these packagings for disposal at specialised plants mixed packing is permitted on more general conditions. It is necessary to allow a crude classification since the original labels of the packagings are often missing or not readable.RO-SQ 2.2Subject: Road transport containing packagings of explosive substances and packagings of detonators on the same vehicle.Reference to the Annex to the Directive: 7.5.2.2.Content of the Annex to the Directive: Mixed packing provisions.Reference to the national legislation: BekendtgÃ ¸relse nr. 729 af 15. august 2001 om vejtransport af farligt gods § 4, stk. 1.Content of the national legislation: According to § 4, stk. 1, the rules in ADR must be observed when transporting dangerous goods by road.Comments: There is a practical need for being able to pack explosive substances together with detonators the same vehicle when transporting these goods from where they are stored and to the workplace and back again.When the Danish legislation concerning transport of dangerous goods is amended the Danish authorities will allow such transports on the following conditions:1. Not more than 25 kg explosive substances under group D are being transported.2. Not more than 200 pieces of detonators under group B are being transported.3. Detonators and explosive substances must be packed separately in UN-certified packaging in accordance with the rules in Directive 2000/61/EC amending Directive 94/55/EC.4. The distance between packaging that contains detonators and packaging that contains explosive substances must be at least one metre. This distance has to be observed even after a sudden application of the brakes. Packaging containing explosive substances and packaging containing detonators must be placed in a way that makes it possible quickly to remove them from the vehicle.5. All other rules concerning transport of dangerous goods by road must be observed.GERMANYRO-SQ 3.1Subject: Mixed packing and mixed loading of car parts with classification 1.4G together with certain dangerous goods (n4).Reference to the Annex to the Directive: 4.1.10 and 7.5.2.1 ADR.Content of the Annex to the Directive: Provisions on mixed packing and mixed loading.Reference to the national legislation: GGAV - Gefahrgut-Ausnahmeverordnung vom 23. Juni 1993, zuletzt geÃ ¤ndert durch die Verordnung vom 23. Juni 1999 (BGBl. I 1999 S. 1435), bisherige Ausnahme Nr. 45 (Regulation on exemptions of the provisions on dangerous goods transport, former exemption No 45).Content of the national legislation: UN 0431 and UN 0503 may be loaded together with certain dangerous goods (products related to car manufacturing) in certain amounts, listed in the exemption. The value 1000 (comparable with 1.1.3.6.4) shall not be exceeded.Comments: The exemption is needed to provide fast delivery of safety car parts depending on the local demand. Due to the wide variety of the product range storage of these products by local garages is not common.RO-SQ 3.2Subject: Exemption from requirement to carry a transport document and a shippers declaration for certain quantities of dangerous goods as defined in 1.1.3.6 (n1).Reference to the Annex to the Directive: 5.4.1.1.1 and 5.4.1.1.6.Content of the Annex to the Directive: Contents of the transport document.Reference to the national legislation: GGAV - Gefahrgut-Ausnahmeverordnung vom 23. Juni 1993, zuletzt geÃ ¤ndert durch die Verordnung vom 23. Juni 1999 (BGBl. I 1999 S. 1435), Ausnahme Nr. 55 (Regulation on exemptions of the provisions on dangerous goods transport, exemption No 55).Content of the national legislation: For all classes except Class 7: no transport document needed, if the quantity of the goods transported is not exceeding the quantities given in 1.1.3.6.Comments: The information provided by the marking and labelling of packages is considered sufficient for national transports, as a transport document is not always appropriate where local distribution is involved.Derogation is registered by the European Commission as No 22 (under Article 6(10)).RO-SQ 3.3Subject: Transport in small quantities without fire extinguisher on board (n3).Reference to the Annex to the Directive: 8.1.4.1(a).Content of the Annex to the Directive: Firefighting equipment for transport units.Reference to the national legislation: GGAV - Gefahrgut-Ausnahmeverordnung vom 23. Juni 1993, zuletzt geÃ ¤ndert durch die Verordnung vom 23. Juni 1999 (BGBl. I 1999 S. 1435), Ausnahme Nr. 85 (Regulation on exemptions of the provisions on dangerous goods transport, exemption No 85).Content of the national legislation: No fire extinguisher need to be carried on board if the amounts of 1.1.3.6 are not exceeded.Comments: Experiences show that there is no loss of safety in the kind of traffic concerned.Derogation is registered by the European Commission as No 63 (under Article 6(10)).FRANCERO-SQ 6.1Subject: Transport of portable and mobile gamma radiography equipment (18).Reference to the Annex to the Directive: Annexes A and B.Content of the Annex to the Directive:Reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport de marchandises dangereuses par route (Decree of 1 June 2001 on the transport of hazardous goods by road, "ADR-Decree") - Article 28.Content of the national legislation: The transport of gamma radiography equipment by users in special vehicles is exempted but subject to specific rules.RO-SQ 6.2Subject: Transport of waste arising from care activities involving infectious risks and treated as anatomical parts covered by UN 3291 with a mass less than or equal to 15 kg.Reference to the Annex to the Directive: Annexes A and B.Reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport de marchandises dangereuses par route (Decree of 1 June 2001 on the transport of hazardous goods by road, "ADR-Decree") - Article 12.Content of the national legislation: Exemption from the requirements of the ADR for the transport of waste arising from care activities involving infectious risks and treated as anatomical parts covered by UN 3291 with a mass less than or equal to 15 kg.RO-SQ 6.3Subject: Transport of hazardous substances in public passenger transport vehicles (18).Reference to the Annex to the Directive: 8.3.1.Content of the Annex to the Directive: Transport of passengers and hazardous substances.Reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport de marchandises dangereuses par route (Decree of 1 June 2001 on the transport of hazardous goods by road, "ADR-Decree") - Article 21.Content of the national legislation: Transport of hazardous substances authorised in public transport vehicles as hand luggage: only the provisions relating to the packaging, marking and labelling of parcels set out in 4.1, 5.2 and 3.4 apply.Comments: In hand luggage it is allowed to have only dangerous goods for personal or own professional use. Portable gas receptacles allowed for patients with respiratory problems in the necessary amount for one journey.RO-SQ 6.4Subject: Own-account transport of small quantities of hazardous materials (18).Reference to the Annex to the Directive: 5.4.1.Content of the Annex to the Directive: Obligation to have a transport document.Reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport de marchandises dangereuses par route (Decree of 1 June 2001 on the transport of hazardous goods by road, "ADR-Decree") - Article 23.2.Content of the national legislation: Own-account transport of small quantities of hazardous materials not exceeding the limits set in 1.1.3.6. is not subject to the obligation to have a transport document provided for in 5.4.1.THE UNITED KINGDOMRO-SQ 15.1Subject: Carriage of certain low-hazard radioactives such as clocks, watches, smoke detectors, compass dials (E1).Reference to the Annex to the Directive: Most requirements of ADR.Content of the Annex to the Directive: Requirements concerning the carriage of Class 7 material.Reference to the national legislation: Radioactive Material (Road Transport) (Great Britain) Regulations 1996, Reg. 3(2)(f), (g) and (h).Content of the national legislation: Total exemption from the provisions of the national regulations for certain commercial products containing limited quantities of radioactive material.Comments: This derogation is a short-term measure, which will no longer be required when similar amendments to the IAEA regulations are incorporated into ADR.RO-SQ 15.2Subject: Exemption from requirement to carry a transport document for certain quantities of dangerous goods as defined in 1.1.3.6 (E2).Reference to the Annex to the Directive: 1.1.3.6.2 and 1.1.3.6.3.Content of the Annex to the Directive: Exemptions from certain requirements for certain quantities per transport unit.Reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, Reg. 3 and Reg. 13 and Schedule 2(8).Content of the national legislation: Transport document is not required for limited quantities except where these form part of a larger load.Comments: This exemption is suited to national transport, where a transport document is not always appropriate where local distribution is involved.RO-SQ 15.3Subject: Carriage of light gauge metal cylinders for use in hot-air balloons between the filling site and the launch/landing site (E3).Reference to the Annex to the Directive: 6.2.Content of the Annex to the Directive: Requirements for construction and testing of gas receptacles.Reference to the national legislation: To be specified in forthcoming regulations.Content of the national legislation: See above.Comments: Gas cylinders used for hot-air balloons are designed to be as light-weight as possible, which precludes their meeting the normal requirements for gas cylinders. The average balloon cylinder has a water capacity of 70 litres, and the largest does not exceed 90 litres. Not more than five cylinders are carried on the vehicle at any one time.RO-SQ 15.4Subject: Exemption from requirement of firefighting equipment for vehicles carrying low-level radioactive material (E4).Reference to the Annex to the Directive: 8.1.4.Content of the Annex to the Directive: Requirement for vehicles to carry firefighting appliances.Reference to the national legislation: Radioactive Material (Road Transport) (Great Britain) 1996, Reg. 34(4) and (5).Content of the national legislation: Reg. 34(4) removes requirement for carrying fire extinguishers when carrying only excepted packages (UN 2908, 2909, 2910 and 2911).Reg. 34(5) restricts the requirement where only a small numbers of packages are carried.Comments: Carriage of firefighting equipment is in practice irrelevant to transport of UN 2908, 2909, 2910, UN 2911, which may often be carried in small vehicles.RO-SQ 15.5Subject: Distribution of goods in inner packagings to retailers or users in limited quantities (excluding those of Classes 1 and 7) from local distribution depots to retailers or users and from retailers to end users (N1).Reference to the Annex to the Directive: 3.4 and 6.1.Content of the Annex to the Directive: Requirements for the construction and testing of packagings.Reference to the national legislation: Carriage of Dangerous Goods (Classification, Packaging & Labelling) and Use of Transportable Pressure Receptacles Regulations 1996, Regs 6(1), 6(3) and 8(5) and Schedule 3.Content of the national legislation: Packagings shall not be required to have been allocated an RID/ADR or UN mark or to be otherwise marked if they contain goods in limited quantities as set out in Schedule 3.Comments: ADR requirements are inappropriate for the final stages of carriage from a distribution depot to a retailer or user or from a retailer to an end user. The purpose of this derogation is to allow the inner receptacles of goods for retail distribution packaged in limited quantities in accordance with 3.4 to be carried on the final leg of a local distribution journey without an outer packaging.RO-SQ 15.6Subject: Movement of nominally empty fixed tanks not intended as transport equipment (N2).Reference to the Annex to the Directive: Parts 5 and 7-9 (94/55/EC).Content of the Annex to the Directive: Requirements concerning consignment procedures, carriage, operation and vehicles.Reference to the national legislation: To be specified in forthcoming regulations.Content of the national legislation: See above.Comments: Movement of such fixed tanks is not carriage of dangerous goods in the normal sense, and ADR provisions cannot in practice be applied. As the tanks are "nominally empty", the amount of dangerous goods actually contained in them is by definition extremely small.RO-SQ 15.7Subject: To allow different "maximum total quantity per transport unit" for Class 1 goods in the categories 1 and 2 of the table in 1.1.3.6.3 (N10).Reference to the Annex to the Directive: 1.1.3.6.3 and 1.1.3.6.4.Content of the Annex to the Directive: Exemptions related to quantities carried per transport unit.Reference to the national legislation: Carriage of Explosives by Road Regulations 1996, Reg. 13 and Schedule 5; Reg. 14 and Schedule 4.Content of the national legislation: Lays down rules regarding exemptions for limited quantities and mixed loading of explosives.Comments: To allow different quantity limits for Class 1 goods, namely "50" for category 1 and "500" for category 2. For the purpose of calculating mixed loads, the multiplication factors to read "20" for transport category 2 and "2" for transport category 3.Previously a derogation under Article 6(10).RO-SQ 15.8Subject: Increase of maximum net mass of explosive articles permissible in EX/II vehicles (N13).Reference to the Annex to the Directive: 7.5.5.2.Content of the Annex to the Directive: Limitations on quantities carried for explosive substances and articles.Reference to the national legislation: Carriage of Explosives by Road Regulations 1996, Reg. 13, Schedule 3.Content of the national legislation: Limitations on quantities carried for explosive substances and articles.Comments: UK Regulations allow a maximum net mass of 5000 kg in Type II vehicles for Compatibility Groups 1.1C, 1.1D, 1.1E and 1.1J.Many articles of Class 1.1C, 1.1D, 1.1E and 1.1J being moved in Europe are large or bulky and exceed about 2,5 metres in length. They are primarily explosive articles for military use. The limitations on the construction for EX/III vehicles (which are required to be closed vehicles) make it very difficult to load and unload such articles. Some articles would require specialist loading and unloading equipment at both ends of the journey. In practice, this equipment rarely exists. There are few EX/III vehicles in use in the UK and it would be extremely onerous on industry to require further specialist EX/III vehicles to be constructed to carry this type of explosive.In the UK military explosives are mostly carried by commercial carriers and are thus unable to take advantages of the exemption for military vehicles in the Framework Directive. To overcome this problem, the UK has always permitted the carriage of up to 5000 kg of such articles on EX/II vehicles. The present limit is not always sufficient because an article may contain more than 1000 kg of explosive.Since 1950 there have been only two incidents (both in the 1950s) involving blasting explosives with a weight above 5000 kg. The incidents were caused by a tyre fire and a hot exhaust system setting fire to the sheeting. The fires could have occurred with a smaller load. There were no fatalities or injuries.There is empirical evidence to suggest that correctly packaged explosive articles would be unlikely to be initiated due to impact, e.g. from vehicle collisions. Evidence from military reports and from trials data on missile impact tests shows that it needs an impact velocity in excess of that created by the 12-metre drop test to bring about initiation of cartridges.Present safety standards would not be affected.RO-SQ 15.9Subject: Exemption from supervision requirements for small quantities of certain Class 1 goods (N12).Reference to the Annex to the Directive: 8.4 and 8.5 S1(6).Content of the Annex to the Directive: Supervision requirements for vehicles carrying certain quantities of dangerous goods.Reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, Reg. 24.Content of the national legislation: Provides for safe parking and supervision facilities but does not require that certain Class 1 loads be supervised at all times as required in ADR Chapter 8.5 S1(6).Comments: ADR supervision requirements are not always feasible in a national context.RO-SQ 15.10Subject: Easing of restrictions on transporting mixed loads of explosives, and explosives with other dangerous goods, in wagons, vehicles and containers (N4/5/6).Reference to the Annex to the Directive: 7.5.2.1 and 7.5.2.2.Content of the Annex to the Directive: Restrictions on certain types of mixed loading.Reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, Reg. 18.Content of the national legislation: National legislation is less restrictive regarding mixed loading of explosives, providing such carriage can be accomplished without risk.Comments: The UK wishes to permit some variations on the mixing rules for explosives with other explosives and for explosives with other dangerous goods. Any variation will have a quantity limitation on one or more constituent parts of the load and would only be permitted provided that "all reasonably practicable measures have been taken to prevent the explosives being brought into contact with, or otherwise endangering or being endangered by, any such goods".Examples of variations the UK may want to permit are:1. explosives allocated on classification to UN Numbers 0029, 0030, 0042, 0065, 0081, 0082, 0104, 0241, 0255, 0267, 0283, 0289, 0290, 0331, 0332, 0360 or 0361 may be carried in the same vehicle with the dangerous goods allocated on classification the UN Number 1942. The quantity of UN 1942 permitted to be carried shall be limited by deeming it to be an explosive of 1.1D;2. explosives allocated on classification to UN Number 0191, 0197, 0312, 0336, 0403, 0431, or 0453 may be carried in the same vehicle with dangerous goods (except flammable gases, infectious substances and toxic substances) in transport category 2 or dangerous goods in transport category 3, or any combination of them, provided the total mass or volume of dangerous goods in transport category 2 does not exceed 500 kg or litres and the total net mass of such explosives does not exceed 500 kg;3. explosives of 1.4G may be carried with flammable liquids and flammable gases in transport category 2 or non-flammable, non-toxic gases in transport category 3, or in any combination of them in the same vehicle, provided the total mass or volume of dangerous goods when added together does not exceed 200 kg or litres and the total net mass of explosives does not exceed 20 kg;4. explosive articles allocated on classification to UN Numbers 0106, 0107 or 0257 may be carried with explosive articles in Compatibility Group D, E or F for which they are components. The total quantity of explosives of UN Numbers 0106, 0107 or 0257 shall not exceed 20 kg.RO-SQ 15.11Subject: Alternative to display of orange plates for small consignments of radioactive material in small vehicles.Reference to the Annex to the Directive: 5.3.2.Content of the Annex to the Directive: Requirement for orange plates to be displayed on small vehicles carrying radioactive material.Reference to the national legislation: The Radioactive Material (Road Transport) Regulations 2002 Reg. 5(4)(d).Content of the national legislation: Permits any derogation approved under this process. The derogation requested is:1. Vehicles must either:(a) be placarded according to the applicable provisions of ADR paragraph 5.3.2, or(b) in the case of a vehicles of less than 3500 kg weight, carrying less than ten packages containing non-fissile or fissile excepted radioactive material and where the sum of the transport indexes of these packages do not exceed 3, may alternatively carry a notice conforming to the requirements of paragraph 2 below.2. For the purposes of paragraph 1 above, the notice to be displayed in a vehicle while it is carrying radioactive material shall conform to the following:(a) it shall be not less than 12 cm square. All lettering on the notice shall be black, bold and legible. All lettering shall also be embossed or stamped. The capital letters in the word "RADIOACTIVE" shall be not less than 12 mm high and all other capital letters shall be not less than 5 mm high;(b) it shall be fireproof to the extent that the words on the notice shall remain legible after exposure to a fire involving the vehicle;(c) it shall be securely posted in the vehicle in a position where it is plainly visible to the driver, but does not obstruct his view of the road and shall be exhibited only when the vehicle is carrying radioactive material;(d) it shall be in an agreed form and shall state the name, address and telephone number for use in emergencies.Comments: The derogation is required for limited movements of small quantities of radioactive material, primarily single patient doses of radioactive materials between local hospital facilities, where small vehicles are used and the ability to affix even small orange placards is limited. Experience has shown that for these vehicles the fixing of orange placards is problematic and they are difficult to retain under normal conditions of transport. The vehicles will be marked with placards identifying the contents in accordance with ADR 5.3.1.5.2 (and normally 5.3.1.7.4) clearly identifying the hazard. In addition, a fireproof notice carrying relevant emergency information will be attached in a clearly visible location. In practice, more safety information will be available than under the requirements of ADR 5.3.2.ANNEX IIDEROGATIONS FOR MEMBER STATES ON LOCAL TRANSPORT LIMITED TO THEIR TERRITORYBELGIUMRO-LT 1.1Subject: Transport in close proximity of industrial sites including transport on public road.Reference to the Annex to the Directive: Annexes A and B.Content of the Annex to the Directive: Annexes A and B.Reference to the national legislation: Derogations 2-89, 4-97 and 2-2000.Content of the national legislation: The derogations concern the documentation, labelling and marking of packages and the driver's certificate.Comments: Dangerous goods are transferred between premises.Derogation 2-89: crossing the public highway (chemicals in packages).Derogation 4-97: distance of 2 km (ingots of pig-iron at a temperature of 600 °C).Derogation 2-2000: distance of approximately 500 m (IBC, PG II, III, Classes 3, 5.1, 6.1, 8 and 9).RO-LT 1.2Subject: Movement of storage tanks not intended as transport equipment.Reference to the Annex to the Directive: 1.1.3.2(f).Reference to the national legislation: Exemption 6-82, 2-85.Content of the national legislation: Movements of nominally empty storage tanks for cleaning/repair purposes allowed.Comments: Derogation registered by the European Commission as No 7 (under Article 6(10)).RO-LT 1.3Subject: Training of drivers.Local transport of UN 1202, 1203 and 1223 in packages and in tanks (in Belgium, radius of 75 km from the location of the registered office).Reference to the Annex to the Directive: 8.2.Content of the Annex to the Directive: More rigid structure.Structure:1. Training packages2. Training tank3. Special training Cl 14. Special training Cl 7Comments: It is proposed to give an initial course followed by an examination limited to the transport of UN 1202, 1203 and 1223 in packages and in tanks in a radius of 75 km from the location of the registered office - the length of training must meet the requirements of the ADR - after five years the driver must follow a refresher course and pass an examination. The certificate will stipulate "national transport of UN 1202, 1203 and 1223 pursuant to Article 6(9) of Directive 94/55/EC".RO-LT 1.4Subject: Transport of dangerous goods in tanks for elimination by incineration.Reference to the Annex to the Directive: 3.2.Reference to the national legislation: Derogation 01-2002.Content of the national legislation: By derogation from the table in Chapter 3.2 it is permitted to use a tank-container with tank-code L4BH instead of tank-code L4DH for the carriage of UN 3130, water-reactive liquid, toxic, III, n.o.s. under certain conditions.Comments: This derogation may only be used for the carriage of hazardous waste on a short distance.DENMARKRO-LT 2.1Subject: UN 1202, 1203, 1223 and Class 2 - no transport document.Reference to the Annex to the Directive: 5.4.1.Content of the Annex to the Directive: Transport document needed.Reference to the national legislation: BekendtgÃ ¸relse nr. 729 af 15/08/2001 om vejtransport af farligt gods.Content of the national legislation:When transporting mineral oil products in Class 3, UN 1202, 1203 and 1223 and gases in Class 2 in connection with distribution (goods to be delivered to two or more recipients and collection of returned goods in similar situations), the transport document is not requisite provided the instructions in writing, besides the information requested in ADR, contain information about the UN number, name and class.Comments:The reason for having a national derogation as abovementioned is the development of electronic equipment making it possible e.g. for the oil companies using electronic equipment continuously to transmit information to the vehicles containing information about the customers. As this information is not available at the beginning of the transport and will be forwarded to the vehicle during the transport, it is not possible, before the transport begins, to draw up the transport documents. These kind of transports are restricted to limited areas.Currently a derogation for Denmark for a similar provision under Article 6(10).GERMANYRO-LT 3.1Subject: Waiver of certain indications in the transport document (n2).Reference to the Annex to the Directive: 5.4.1.1.1.Content of the Annex to the Directive: Contents of the transport document.Reference to the national legislation: GGAV - Gefahrgut-Ausnahmeverordnung vom 23. Juni 1993, zuletzt geÃ ¤ndert durch die Verordnung vom 23. Juni 1999 (BGBl. I 1999 S. 1435), Ausnahme Nr. 55 (Regulation on exemptions of the provisions on dangerous goods transport, exemption No 55).Content of the national legislation: For all classes except Classes 1 (except 1.4S), 5.2 and 7:No indication needed in the transport document:(a) for the consignee in case of local distribution (except for full load and for transport with certain routings);(b) for the amount and types of packagings, if 1.1.3.6 is not applied and if the vehicle is in conformity with all provisions of Annexes A and B;(c) for empty uncleaned tanks the transport document of the last load is sufficient.Comments: Applying all provisions would not be practicable in concerned kind of traffic.Derogation is registered by the European Commission as No 22 (under Article 6(10)).GREECERO-LT 4.1Subject: Derogation on safety requirements for fixed tanks (tank vehicles), registered before 31 December 2001, for the local transport or small quantities of some categories of dangerous goods.Reference to the Annex to the Directive: 1.6.3.6, 6.8.2.4.2, 6.8.2.4.3, 6.8.2.4.4, 6.8.2.4.5, 6.8.2.1.17-6.8.2.1.22, 6.8.2.1.28, 6.8.2.2, 6.8.2.2.1, 6.8.2.2.2.Content of the Annex to the Directive: Requirements for the construction, equipment, type approval, inspections and tests, and marking of fixed tanks (tank vehicles), demountable tanks and tank containers and tank swap bodies, with shells made of metallic materials, and battery-vehicles and multiple element gas containers (MEGCs).Reference to the national legislation: Ã ¤Ã µÃ Ã ½Ã ¹Ã ºÃ ­Ã  Ã Ã Ã ¿Ã ´Ã ¹Ã ±Ã ³Ã Ã ±Ã Ã ­Ã  Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã , Ã µÃ ¾Ã ¿ÃÃ »Ã ¹Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã µÃ »Ã ­Ã ³Ã Ã Ã ½ Ã Ã Ã ½ Ã ´Ã µÃ ¾Ã ±Ã ¼Ã µÃ ½Ã Ã ½ Ã ¼Ã µÃ Ã ±Ã Ã ¿Ã Ã ¬Ã  Ã Ã Ã ³Ã ºÃ µÃ ºÃ Ã ¹Ã ¼Ã ­Ã ½Ã Ã ½ Ã ºÃ ±Ã Ã ·Ã ³Ã ¿Ã Ã ¹Ã Ã ½ Ã µÃÃ ¹Ã ºÃ ¹Ã ½Ã ´Ã Ã ½Ã Ã ½ Ã µÃ ¼ÃÃ ¿Ã Ã µÃ Ã ¼Ã ¬Ã Ã Ã ½ Ã ³Ã ¹Ã ± Ã Ã Ã ±Ã ¸Ã µÃ Ã ­Ã  Ã ´Ã µÃ ¾Ã ±Ã ¼Ã µÃ ½Ã ­Ã  (Ã ¿Ã Ã ®Ã ¼Ã ±Ã Ã ±-Ã ´Ã µÃ ¾Ã ±Ã ¼Ã µÃ ½Ã ­Ã ), Ã ±ÃÃ ¿Ã Ã Ã ½Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã µÃ  Ã ´Ã µÃ ¾Ã ±Ã ¼Ã µÃ ½Ã ­Ã  ÃÃ ¿Ã Ã ²Ã Ã ¯Ã Ã ºÃ ¿Ã ½Ã Ã ±Ã ¹ Ã Ã µ Ã ºÃ Ã ºÃ »Ã ¿Ã Ã ¿Ã Ã ¯Ã ±. (Requirements for the construction, equipment, inspections and tests of fixed tanks (tank vehicles), demountable tanks being in circulation, for some categories of dangerous goods).Content of the national legislation: Transitional provision: Fixed tanks (tank vehicles), demountable tanks and tank containers first registered in our country between 1 January 1985 and 31 December 2001 may still be in use until 31 December 2010. This transitional provision concerns vehicles for the transport of the following dangerous materials: UN 1202, 1268, 1223, 1863, 2614, 1212, 1203, 1170, 1090, 1193, 1245, 1294, 1208, 1230, 3262, 3257. This transport is supposed for small quantities or as local transport for vehicles registered at the above referenced period. This transitional period will be in force for tank vehicles adapted according to:1. ADR paragraphs for inspection and tests, 6.8.2.4.2, 6.8.2.4.3, 6.8.2.4.4, 6.8.2.4.5 (ADR 1999: 211.151, 211.152, 211.153, 211.154).2. Minimum shell thickness 3 mm for tanks with shells compartment capacity up to 3500 litres and at least 4 mm thickness of mild steel for tanks with compartments with capacity up to 6000 litres, regardless of the type or thickness of the partitions.3. If the used material is aluminium or other metal, tanks should fulfil the requirements for thickness and other technical specifications that derive from technical drawings approved from the local authority of the country where were previously registered. In case of absence of technical drawings, tanks should fulfil the requirements of paragraph 6.8.2.1.17 (211.127).4. Tanks should fulfil marginals-paragraphs 211.128, 6.8.2.1.28 (211.129), paragraph 6.8.2.2 with subparagraphs 6.8.2.2.1 and 6.8.2.2.2 (211.130, 211.131).More precisely, the tank vehicles with mass less than 4 tonnes used for local transport of gas oil only (UN 1202), first registered before 31 December 2002, if their shell thickness is lower than 3 mm, they are permitted to be in use only if they are transformed according to the marginal 211.127 (5)b4 (6.8.2.1.20).RO-LT 4.2Subject: Derogation on base vehicle construction requirements, regarding vehicles intended for the local transport of dangerous goods first registered before 31 December 2001.Reference to the Annex to the Directive: ADR 2001: 9.2, 9.2.3.2, 9.2.3.3.Content of the Annex to the Directive: Requirements concerning the construction of base vehicles.Reference to the national legislation: Ã ¤Ã µÃ Ã ½Ã ¹Ã ºÃ ­Ã  Ã Ã Ã ¿Ã ´Ã ¹Ã ±Ã ³Ã Ã ±Ã Ã ­Ã  Ã ®Ã ´Ã · Ã ºÃ Ã ºÃ »Ã ¿Ã Ã ¿Ã Ã ¿Ã Ã ½Ã Ã Ã ½ Ã ¿Ã Ã ·Ã ¼Ã ¬Ã Ã Ã ½ ÃÃ ¿Ã Ã ´Ã ¹Ã µÃ ½Ã µÃ Ã ³Ã ¿Ã Ã ½ Ã µÃ ¸Ã ½Ã ¹Ã ºÃ ­Ã  Ã ¼Ã µÃ Ã ±Ã Ã ¿Ã Ã ­Ã  Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ºÃ ±Ã Ã ·Ã ³Ã ¿Ã Ã ¹Ã Ã ½ Ã µÃÃ ¹Ã ºÃ ¹Ã ½Ã ´Ã Ã ½Ã Ã ½ Ã µÃ ¼ÃÃ ¿Ã Ã µÃ Ã ¼Ã ¬Ã Ã Ã ½. (Technical requirements of vehicles already in use, intended for local transport of certain dangerous goods categories.)Content of the national legislation: The derogation applies to vehicles intended for the local transport of dangerous goods (categories UN 1202, 1268, 1223, 1863, 2614, 1212, 1203, 1170, 1090, 1193, 1245, 1294, 1208, 1230, 3262 and 3257), which were first registered before 31 December 2001.The abovementioned vehicles shall comply with the requirements of Chapter 9 (paragraphs 9.2.1 to 9.2.6) of Annex B to Directive 94/55/EC with the following deviations:Complying with the requirements of paragraph 9.2.3.2 necessarily only in cases where the vehicle is equipped with an antiblack braking system by the vehicle manufacturer and fitted with an endurance braking system as defined in 9.2.3.3.1, but not necessarily complying with paragraphs 9.2.3.3.2 and 9.2.3.3.3.The electrical supply to the tachograph shall be provided via a safety barrier connected directly to the battery (marginal 220 514) and the electrical equipment of the mechanism for lifting a bogie axle shall be installed where it has first been installed by the vehicle manufacturer and must be protected in an appropriate sealed housing (marginal 220 517).Specifically, tank vehicles with a maximum mass of less than 4 tonnes intended for local transport of diesel-heating oil (UN: 1202) shall comply with requirements of paragraphs 9.2.2.3, 9.2.2.6, 9.2.4.3 and 9.2.4.5. but not necessarily with the other ones.Comments: The number of the abovementioned vehicles is small, when compared with the total number of already registered vehicles and in addition they are intended for local transport only. The form of the derogation requested, the size of the vehicle fleet in question and the type of goods transported do not create a road safety problem.FRANCERO-LT 6.1Subject: Utilisation of maritime documents as transport documents for short-distance trips following unloading of vessel.Reference to the Annex to the Directive: 5.4.1.Content of the Annex to the Directive: Information to appear in the documents used as transport documents for hazardous goods.Reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport de marchandises dangereuses par route (Decree of 1 June 2001 on the transport of hazardous goods by road, "ADR-Decree") - Article 23-4.Content of the national legislation: The maritime document is used as a transport document within a radius of 15 km.RO-LT 6.2Subject: Transport of Class 1 articles together with hazardous materials in other classes (91).Reference to the Annex to the Directive: 7.5.2.1.Content of the Annex to the Directive: Prohibition against loading parcels with different hazard labels together.Reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport de marchandises dangereuses par route (Decree of 1 June 2001 on the transport of hazardous goods by road, "ADR-Decree") - Article 26.Content of the national legislation: Possibility of transporting simple or assembled detonators and goods not in Class 1 together, subject to certain conditions and for distances less than or equal to 200 km in France.RO-LT 6.3Subject: Transport of fixed LPG storage tanks (18).Reference to the Annex to the Directive: Annexes A and B.Reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport de marchandises dangereuses par route (Decree of 1 June 2001 on the transport of hazardous goods by road, "ADR-Decree") - Article 30.Content of the national legislation: The transport of fixed LPG storage tanks is subject to specific rules. Applicable only to short distances.RO-LT 6.4Subject: Specific conditions relating to driver training and the approval of vehicles used for agricultural transport (short distances).Reference to the Annex to the Directive: Annexes A and B - Tank equipment and driver training.Content of the Annex to the Directive:6.8.3.2 (tank equipment).8.2.1 & 8.2.2 (driver training).Reference to the national legislation: ArrÃ ªtÃ © du 1er juin 2001 relatif au transport de marchandises dangereuses par route (Decree of 1 June 2001 on the transport of hazardous goods by road, "ADR-Decree") - Article 29.2 - Annex D4.Content of the national legislation:Specific provisions concerning the approval of vehicles.Special training for drivers.THE NETHERLANDSRO-LT 10.1Subject: Scheme for the transport of domestic hazardous waste 2002.Reference to the Annex to the Directive: 1.1.3.6, 3.3, 4.1.4, 4.1.6, 4.1.8, 4.1.10, 5.2.2, 5.4.0, 5.4.1, 5.4.3, 7.5.4, 7.5.7, 8.1.2.1, subsections (a) and (b), 8.1.5, subsection (c), 8.3.6.Content of the Annex to the Directive:1.1.3.6: Exemptions in connection with the transported quantities per transport unit.3.3: Special provisions applicable to specified substances or objects.4.1.4: List with packing instructions; 4.1.6: Special packaging requirements for Class 2 goods; 4.1.8: Special packaging requirements for infectious substances; 4.1.10: Special requirements for collective packaging.5.2.2: Labelling of transport packages; 5.4.0: Any goods transported under the ADR scheme must be accompanied by the documentation prescribed in this chapter, where applicable, unless an exemption has been granted under points 1.1.3.1 to 1.1.3.5; 5.4.1: Transit document for dangerous goods along with related information; 5.4.3: Written instructions.7.5.4: Precautions with regard to food, other articles of consumption and animal feedingstuffs; 7.5.7: Handling and stowage.8.1.2.1: In addition to the documentation required by law, the following documents must be carried on board the transport unit: (a) the transit documents referred to in 5.4.1 and covering all the dangerous goods transported and, where applicable, the container loading certificate as stipulated in point 5.4.2; (b) the written instructions as set out in point 5.4.3, relating to all the dangerous goods transported; 8.1.5: Each transport unit carrying dangerous goods must be fitted with; (c) the equipment needed to permit the carrying-out of the supplementary and special measures as indicated in the written instructions referred to in point 5.4.3. 8.3.6: Leaving the engine running during loading and unloading.Reference to the national legislation: Artikel 3 van de Regeling vervoer huishoudelijk gevaarlijk afval 2002.Content of the national legislation: Article 3.The following sections of the ADR shall not apply:(a) 1.1.3.6;(b) 3.3;(c) 4.1.4; 4.1.6; 4.1.8; 4.1.10;(d) 5.2.2; 5.4.0; 5.4.1; 5.4.3;(e) 7.5.4; 7.5.7;(f) 8.1.2.1 subsections (a) and (b); 8.1.5 subsection (c); 8.3.6.Comments: The scheme has been designed in such a way as to enable private citizens to present "small chemical waste" at a single location. This applies to residual substances such as dye waste, for instance. The danger level is minimised by the choice of means of transport, involving, inter alia, the use of special transport elements and "no smoking" notices clearly visible to members of the public.In view of the limited quantities offered and the specialised nature of the packaging, this Article excludes a number of sections of the ADR. Supplementary rules are laid down elsewhere in the scheme.RO-LT 10.2Subject: Scheme for transport of domestic hazardous waste 2002.Reference to the Annex to the Directive: 1.1.3.6.Content of the Annex to the Directive: Exemptions in connection with the transported quantities per transport unit.Reference to the national legislation: Artikel 10, onderdeel a, en 16, onderdeel b, van de Regeling vervoer huishoudelijk gevaarlijk afval 2002.Content of the national legislation:10(a) The attendant's certificate of professional competence and the note referred to in Article 16(1)(b) are both on board the vehicle.10(b) The vehicle attendant holds the qualification "transport of hazardous waste" issued by the CCV (Drivers' Certification Board).Comments: Because of the wide range of domestic hazardous waste involved, the transport operator must have a certificate of professional competence, notwithstanding the small quantities of waste presented. An additional requirement is that the transport operator has been issued with a qualification for the transport of hazardous waste.One of the reasons for this is to ensure that the transport operator does not, for instance, pack acids and bases together and that he knows how to respond properly to incidents.RO-LT 10.3Subject: Scheme for the transport of domestic hazardous waste 2002.Reference to the Annex to the Directive: 1.1.3.6.Content of the Annex to the Directive: Exemptions in connection with the transported quantities per transport unit.Reference to the national legislation: Artikel 10(b) van de Regeling vervoer huishoudelijk gevaarlijk afval 2002.Content of the national legislation: Article 10(b).The following are present on board the vehicle: (b) written instructions and information compiled in accordance with the annex to the act setting up the scheme.Comments: As the scheme excludes exemption from section 1.1.3.6 of the ADR scheme, written instructions must also accompany small quantities. This is deemed necessary because of the wide range of hazardous waste presented and the fact that those presenting the waste (private citizens) are unfamiliar with the danger level involved.RO-LT 10.4Subject: Scheme for the transport of domestic hazardous waste 2002.Reference to the Annex to the Directive: 6.1.Content of the Annex to the Directive: Provisions on the construction and testing of packaging.Reference to the national legislation: Artikel 6 van de Regeling vervoer huishoudelijk gevaarlijke afval 2002.Content of the national legislation: Article 6.1. The domestic hazardous waste is to be presented only in a hermetically sealed packaging that is appropriate for the substance in question, and:(a) for objects coming under category 6.2: a packaging guaranteed not to cause injury upon presentation;(b) for domestic hazardous waste of industrial origin: a box having a capacity of not more than 60 litres, in which the waste substances are separated according to danger category (kga-box).2. The packaging is free, on the outside, from domestic hazardous waste.3. The name of the substance is indicated on the packaging.4. For each collection, only one box within the meaning of point 1, subsection b, will be accepted.Comments: This Article results from Article 3 in which particular sections of the ADR are declared non-applicable. Under this scheme, there is no need for approved packaging as provided for in section 6.1 of the ADR. This is because of the limited quantities of dangerous substances involved. Instead, a number of rules are laid down in the Article including a requirement to the effect that the hazardous substances be delivered in sealed containers so as to prevent seepage from the packaging.RO-LT 10.5Subject: Scheme for the transport of domestic hazardous waste 2002.Reference to the Annex to the Directive: 6.1.Content of the Annex to the Directive: Provisions on the construction and testing of packaging.Reference to the national legislation: Artikel 7, tweede lid, van de Regeling vervoer huishoudelijk gevaarlijk afval 2002.Content of the national legislation: Article 7(2).The vehicle has a load compartment that is separated from the driver's compartment by a solid thick wall or, alternatively, a load compartment that is not an integral part of the vehicle.Comments: Under this scheme, it is not necessary to have an approved packaging as stipulated in section 6.1 of the ADR. This is because of the limited quantities of dangerous substances involved. Accordingly, this Article contains an additional requirement designed to prevent toxic fumes from leaking into the driver's compartment.RO-LT 10.6Subject: Scheme for the transport of domestic hazardous waste 2002.Reference to the Annex to the Directive: 6.1.Content of the Annex to the Directive: Provisions on the construction and testing of packaging.Reference to the national legislation: Artikel 8, eerste lid, van de Regeling vervoer huishoudelijk gevaarlijk afval 2002.Content of the national legislation: Article 8(1).The load compartment of a closed vehicle has an air extractor, which is kept permanently on, at the top and is fitted with apertures underneath.Comments: Under this scheme, it is not necessary to have an approved packaging as stipulated in section 6.1 of the ADR. This is because of the limited quantities of dangerous substances involved. Accordingly, this Article contains an additional requirement designed to prevent the accumulation of toxic fumes in the load compartment.RO-LT 10.7Subject: Scheme for the transport of domestic hazardous waste 2002.Reference to the Annex to the Directive: 6.1.Content of the Annex to the Directive: Provisions on the construction and testing of packaging.Reference to the national legislation: Artikel 9, eerste, tweede en derde lid, van de Regeling vervoer huishoudelijk gevaarlijk afval 2002.Content of the national legislation: Article 9.1. The vehicle is fitted with units which, during transport:(a) are protected against accidental displacement, and(b) are sealed with a lid and protected against accidental opening.2. Point 1, subsection b, is not applicable during transit for collection purposes or when the vehicle is stationary on its collection rounds.3. A sufficiently large clearance zone should be set aside in the vehicle so as to enable the domestic hazardous waste to be sorted and deposited in the different units.Comments: Under this scheme, it is not necessary to have an approved packaging as stipulated in section 6.1 of the ADR. This is because of the limited quantities of dangerous substances involved. This Article seeks to provide a single guarantee through the use of units for storing the packagings, thereby ensuring an appropriate method of storage for each category of dangerous goods.RO-LT 10.8Subject: Scheme for transport of domestic hazardous waste 2002.Reference to the Annex to the Directive: 6.1.Content of the Annex to the Directive: Provisions on the construction and testing of packaging.Reference to the national legislation: Artikel 14 van de Regeling vervoer huishoudelijk gevaarlijke afval 2002.Content of the national legislation: Article 14.1. Domestic hazardous waste is exclusively transported in elements.2. There is a separate element for substances and objects in each class.3. With regard to Class 8 substances and objects, there are separate elements for acids, bases and batteries.4. Spray cans may be placed in closable cardboard boxes provided that these boxes are transported in accordance with Article 9(1).5. If Class 2 fire extinguishers have been collected, they may be placed in the same element as spray cans not packed in cardboard boxes.6. By derogation from Article 9(1), no lid is required for the transport of batteries, provided that they are placed in the element in such a way that all of the batteries' openings are closed off and face upward.Comments: This Article results from Article 3 in which particular sections of the ADR are declared non-applicable. Under this scheme, there is no need for approved packaging as provided for in section 6.1 of the ADR. This Article lays down requirements for the elements in which domestic hazardous waste is temporarily stored.RO-LT 10.9Subject: Scheme for transport of domestic hazardous waste 2002.Reference to the Annex to the Directive: 6.1.Content of the Annex to the Directive: Provisions on the construction and testing of packaging.Reference to the national legislation: Artikel 15 van de Regeling vervoer huishoudelijk gevaarlijke afval 2002.Content of the national legislation: Article 15.1. The elements, or boxes destined for transport of spray cans, should be clearly marked as follows:(a) for Class 2 sprays collected in cardboard boxes: the word "SPUITBUSSEN" (spray cans);(b) for Class 2 fire extinguishers and spray cans: label No 2.2;(c) for Class 3 fire extinguishers and spray cans: label No 3;(d) for Class 4.1 paint waste: label No 4.1;(e) for Class 6.1 noxious substances: label No 6.1;(f) for Class 6.2 objects: label No 6.2;(g) for Class 8 caustic substances and objects: label No 8; and furthermore:1. for alkaline substances: the word "BASEN" (bases),2. for acidic substances: the word "ZUREN" (acids),3. for batteries: the word "ACCU'S" (batteries).2. The same labels and texts are visibly displayed on the closable spaces within the vehicle where the elements may be placed.Comments: This Article results from Article 3 in which particular sections of the ADR are declared non-applicable. Under this scheme, there is no need for approved packaging as provided for in section 6.1 of the ADR. This Article lays down requirements for the identification of elements in which domestic hazardous waste is temporarily stored.RO-LT 10.10Subject: Scheme for transport of domestic hazardous waste 2002.Reference to the Annex to the Directive: 7.5.4.Content of the Annex to the Directive: Precautions with regard to food, other articles of consumption and animal feedingstuffs.Reference to the national legislation: Artikel 13 van de Regeling vervoer huishoudelijk gevaarlijk afval 2002.Content of the national legislation: Article 13.1. The transport of food for humans and animal feedingstuffs at the same time as domestic hazardous waste is prohibited.2. The vehicle must be stationary during collection.3. An amber flashing light must be operated on the vehicle while it is moving or stationary for collection.4. During collection at a fixed location, indicated for this purpose, the engine must be switched off and, by derogation from point 3, the flashing light may be switched off.Comments: The prohibition in section 7.5.4 of the ADR is extended here because, given the wide range of substances presented, there is virtually always a Class 6.1 substance present.RO-LT 10.11Subject: Scheme for the transport of domestic hazardous waste 2002.Reference to the Annex to the Directive: 7.5.9.Content of the Annex to the Directive: Ban on smoking.Reference to the national legislation: Artikel 9, vierde lid, van de Regeling vervoer huishoudelijk gevaarlijk afval 2002.Content of the national legislation: Article 9.4. "No smoking" notices must be clearly displayed on the sides and at the rear of the vehicle.Comments: Because the scheme covers the presentation of dangerous substances by private citizens, Article 9(4) stipulates that a "no smoking" notice must be clearly displayed.RO-LT 10.12Subject: Scheme for transport of domestic hazardous waste 2002.Reference to the Annex to the Directive: 8.1.5.Content of the Annex to the Directive: Equipment of various types.Every transport unit carrying hazardous goods must be fitted with:(a) at least one stop block for each vehicle with a size appropriate for the vehicle's weight and the diameter of the wheels;(b) the equipment necessary to carry out the general measures indicated in the safety instructions referred to in 5.4.3, in particular:- two separate upright warning signals (e.g. reflective cones, emergency warning triangles, or flashing amber lights that are independent of the vehicle's electrical installation),- a good quality safety jacket or safety clothing (e.g. as described in European standard EN 471) for every crew member,- a hand-held torch (see also 8.3.4) for every crew member,- protective breathing equipment in accordance with additional requirement S7 (see Chapter 8.5) if this additional provision is applicable in accordance with the indication in column 19 of Table A of Chapter 3.2;(c) the equipment necessary to carry out the additional and special measures as indicated in the written instructions referred to in 5.4.3.Reference to the national legislation: Artikel 11 van de Regeling vervoer huishoudelijk gevaarlijk afval 2002.Content of the national legislation: Article 11.A safety kit is carried on board, within reach, for each member of crew, comprising the following:(a) fully sealing safety goggles;(b) protective breathing mask;(c) acid-resistant, acid-proof overalls or apron;(d) synthetic-rubber gloves;(e) acid-proof, acid-resistant boots or safety shoes, and(f) an eye-rinse bottle with distilled water.Comments: Because of the wide range of hazardous substances presented, extra requirements are imposed on mandatory safety equipment over and above those of section 8.1.5 of the ADR.SWEDENRO-LT 14.1Subject: Carriage of hazardous waste to hazardous waste disposal plants.Reference to the Annex to the Directive: Part 2, 5.2 and 6.1.Content of the Annex to the Directive: Classification, marking and labelling and requirements for the construction and testing of packaging.Reference to national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng.Content of the national legislation:The legislation consists of simplified classification criteria, less restrictive requirements for the construction and testing of packaging, and modified labelling and marking requirements.Instead of classifying hazardous waste according to ADR it is assigned to different waste groups. Each waste group contains substances that can, in accordance with ADR, be packed together (mixed packing).Each package must be marked with the relevant waste group code instead of the UN number.Comments:These regulations may only be used for the carriage of hazardous waste from public recycling sites to hazardous waste disposal plants.RO-LT 14.2Subject: The name and address of the consignor in the transport document.Reference to the Annex to the Directive: 5.4.1.1.Content of the Annex to the Directive: General information required in the transport document.Reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng.Content of the national legislation: National legislation states that the name and address of the consignor is not required if empty, uncleaned packaging is returned as a part of a distribution system.Comments:Empty uncleaned packaging being returned will in most cases still contain small quantities of dangerous goods.This derogation is mainly used by industries when returning empty uncleaned gas receptacles in exchange for full ones.RO-LT 14.3Subject: Transport of dangerous goods in the close proximity of industrial site(s), including transport on public roads between various parts of the site(s).Reference to the Annex to the Directive: Annexes A and B.Content of the Annex to the Directive: Requirements for the transport of dangerous goods on public roads.Reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng.Content of the national legislation: Transport in the close proximity of industrial site(s), including transport on public roads between various parts of the site(s). The derogations concern the labelling and marking of packages, transport documents, driver's certificate and certificate of approval according to part 9.Comments:There are several situations in which dangerous goods are transferred between premises situated on opposite sides of a public road. This form of transport does not constitute carriage of dangerous goods on a private road and should therefore be associated with the relevant requirements.Compare also with Directive 96/49/EC, Article 6(14).RO-LT 14.4Subject: Transport of dangerous goods that have been seized by the authorities.Reference to the Annex to the Directive: Annexes A and B.Content of the Annex to the Directive:Requirements for the transport of dangerous goods by road.Reference to national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng.Content of national legislation:Deviations from the regulations may be permitted if they are motivated by reasons of labour protection, unloading risks, submission of evidence, etc.Deviations from the regulations are only permitted if satisfactory safety levels are met during normal conditions of carriage.Comments:These derogations may only be applied by authorities seizing dangerous goods.This derogation is intended for local transport. It could be transport of goods that have been seized by the police, e.g. explosives or stolen property. The problem with these types of goods is that you can never be sure of classifications. In addition the goods are often not packed, marked or labelled in accordance with ADR. There are several hundred such transportations carried out by the police every year.In the case of smuggled liquor, this must be transported from the place where it is seized to an evidence storage facility and then on to a facility for destruction, the latter two may be quite far apart from each other. The deviations permitted are: (a) each package does not need to be labelled, and (b) approved packages do not need to be used. However each pallet containing such packages must be correctly labelled. All other requirements must be fulfilled. There are approximately 20 such transportations each year.RO-LT 14.5Subject: Transport of dangerous goods in and in close proximity to ports.Reference to the Annex to the Directive: 8.1.2, 8.1.5, 9.1.2.Content of the Annex to the Directive: Documents to be carried on the transport unit; every transport unit carrying dangerous goods must be equipped with the specified equipment; vehicles approval.Reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng.Content of the national legislation:Documents (except for the driver's certificate) need not to carried on the transport unit.A transport unit need not be equipped with the equipment specified in 8.1.5.Tractors do not need a certificate of approval.Comments:Compare Directive 96/49/EC, Article 6(14).RO-LT 14.6Subject: Inspectors' ADR training certificate.Reference to the Annex to the Directive: 8.2.1.Content of the Annex to the Directive: Drivers of vehicles must receive training courses.Reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng.Content of the national legislation:Inspectors that perform the yearly technical inspection of the vehicle do not need to attend the training courses mentioned in 8.2 or hold the ADR training certificate.Comments:In some cases vehicles being tested in the technical inspection may be carrying dangerous goods as load, e.g. uncleaned, empty tanks.The requirements in 1.3 and 8.2.3 are still applicable.RO-LT 14.7Subject: Local distribution of UN 1202, 1203 and 1223 in tankers.Reference to the Annex to the Directive: 5.4.1.1.6, 5.4.1.4.1.Content of the Annex to the Directive:For empty uncleaned tanks and tank containers the description shall be according to 5.4.1.1.6.The name and address of multiple consignees may be entered in other documents.Reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng.Content of the national legislation:For empty, uncleaned tanks or tank containers the description in the transport document according to 5.4.1.1.6 is not needed if the amount of the substance in the loading plan is marked "0".The name and address of the consignees is not required in any document on board the vehicle.RO-LT 14.8Subject: Transport of empty uncleaned storage tanks not intended as transport equipment.Reference to the Annex to the Directive: 5.4.1.1.1, 6.8, 8.2.2.8.1.Content of the Annex to the Directive: Transport documents, requirements for the construction, testing, etc., for tanks, and driver's certificate.Reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng.Content of the national legislation:Substances of UN 1202, 1203, 1223 and 1965 can be transported in storage tanks not intended as transport equipment. The tanks must be emptied.The transport unit must be marked like a tanker vehicle with the relevant substance. The driver must have a certificate in accordance with 8.2.2.7.1.Comments:This derogation is applied when storage tanks must be moved for instance for repair or maintenance purposes.The reason for this derogation is to avoid the risk and environmental impact associated with the cleaning of empty tanks prior to transport.This derogation applies to small quantities. Often this type of transport is local, but in rare cases such transport can be over 300 km in sparsely populated northern Sweden.Transport conditions: Equipment mounted on the storage tank must not be placed so that it is susceptible to damage during transport. Documents showing that the storage tank is approved for the relevant substance must accompany the vehicle. The bindings and fastenings used to secure the storage tank to the vehicle must be able to hold a tank weighing twice that of the storage tank being transported. Flammables cannot be carried as load on the same vehicle as the tank.RO-LT 14.9Subject: Local transport in relation to agriculture sites or construction sites.Reference to the Annex to the Directive: 5.4, 6.8 and 9.1.2.Content of the Annex to the Directive:Transport documents; construction of tanks; certificate of approval.Reference to the national legislation: SÃ ¤rskilda bestÃ ¤mmelser om vissa inrikes transporter av farligt gods pÃ ¥ vÃ ¤g och i terrÃ ¤ng.Content of the national legislation:Local transport in relation to agriculture sites or construction sites need not fulfil some regulations:- the dangerous goods declaration is not required,- older tanks/containers not constructed according to Chapter 6.8 but according to older national legislation and fitted on crew wagons may still be used,- older tankers, not fulfilling the requirements in 6.7 or 6.8, intended for the transport of substances of UN 1268, 1999, 3256 and 3257, with or without road-surface coating equipment, may still be used for local transport and in close proximity to road-work places,- certificates of approval for crew wagons and tankers with or without road-surface coating equipment are not required.Comments:A crew wagon is a kind of caravan for a work crew with a crew room and fitted with a non approved tank/container for diesel fuel intended for the operation of forestry tractors.THE UNITED KINGDOMRO-LT 15.1Subject: Crossing of public roads by vehicles carrying dangerous goods (N8).Reference to the Annex to the Directive: Annexes A and B.Content of the Annex to the Directive: Requirements for the carriage of dangerous goods on public roads.Reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, Reg. 3 Schedule 2(3)(b); Carriage of Explosives by Road Regulations 1996, Reg. 3(3)(b).Content of the national legislation: Disapplication of the dangerous goods regulations to carriage within private premises separated by a road.Comments: Such a situation can easily occur where goods are transferred between private premises situated on both sides of a road. They do not constitute carriage of dangerous goods on a public road in the normal sense of the term, and none of the provisions of the dangerous goods regulations should apply in such a case.RO-LT 15.2Subject: Exemption from prohibition of driver or driver's assistant opening packages of dangerous goods in a local distribution chain from a local distribution depot to a retailer or end-user and from the retailer to the end-user (except for Class 7) (N11).Reference to the Annex to the Directive: 8.3.3.Content of the Annex to the Directive: Prohibition of driver or driver's assistant opening packages of dangerous goods.Reference to the national legislation: Carriage of Dangerous Goods by Road Regulations 1996, Reg. 12(3).Content of the national legislation: Prohibition of opening packages is qualified by the proviso "Unless authorised to do so by the operator of the vehicle".Comments: If taken literally, the prohibition in the Annex as worded can create serious problems for retail distribution.